—Appeal from an order of the Family Court of Broome County (Hester, Jr., J.), entered June 1, 1992, which, inter alia, dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, to modify a prior custody order.
At a hearing on this matter, the parties agreed to, inter alia, the dismissal with prejudice of respondent’s cause of action relating to modification of a prior custody award. Under the circumstances, Family Court’s order dismissing that cause of action should be affirmed.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the order is affirmed, without costs.